DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL MCCLOUD,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2339

                           [October 11, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 31-2005-CF-001063A.

  Michael McCloud, Indiantown, pro se.

  No brief required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.